Talmadge v Holden (2022 NY Slip Op 03919)





Talmadge v Holden


2022 NY Slip Op 03919


Decided on June 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
ANGELA G. IANNACCI
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2020-00154
 (Index No. 718/18)

[*1]Ryan Talmadge, plaintiff, 
vRoy F. Holden, respondent, Katielyn N. Shimer, appellant.


Bryan R. Kaplan, Rock Hill, NY, for appellant.
Burke, Scolamiero & Hurd, LLP, Albany, NY (Steven V. DeBraccio of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant Katielyn N. Shimer appeals from an order of the Supreme Court, Orange County (Robert J. Onofry, J.), dated December 5, 2019. The order granted the motion of the defendant Roy F. Holden for summary judgment dismissing the complaint insofar as asserted against him.
ORDERED that the appeal is dismissed, with costs.
The appellant is not aggrieved by the order granting the motion of her codefendant Roy F. Holden for summary judgment dismissing the complaint insofar as asserted against him (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144). Accordingly, the appeal must be dismissed.
BRATHWAITE NELSON, J.P., IANNACCI, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court